Citation Nr: 0102035	
Decision Date: 01/25/01    Archive Date: 01/31/01	

DOCKET NO.  97-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical, thoracic, and sacral spine on both a 
direct and secondary basis.

2.  Entitlement to an evaluation greater than 40 percent for 
degenerative disc disease of the lumbar spine with history of 
sciatic nerve injury prior to May 14, 1999.

3.  Entitlement to an evaluation greater than 60 percent for 
degenerative disc disease of the lumbar spine with history of 
sciatic nerve injury from May 14, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that continued a 20 percent 
evaluation for sciatic nerve injury with partial footdrop on 
the left and denied service connection for degenerative disc 
disease in the thoracic, lumbar, sacral, and cervical spine.

A November 1998 RO decision granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
40 percent evaluation for degenerative disease of the lumbar 
spine with history of sciatic nerve injury from August 8, 
1996, the date the veteran had reopened his claim for an 
increased evaluation.  A September 1999 RO decision granted a 
60 percent evaluation for degenerative disc disease of the 
lumbar spine with history of sciatic nerve injury, effective 
May 14, 1999.


REMAND

The record reflects two September 1996 letters have been 
received from Y. K. B., M.D., a private neurologist, that 
refer to the neurologist having treated the veteran since 
January 1996.  The record does not indicate that an attempt 
has been made to obtain copies of treatment records from this 
private physician.

VA treatment records from the VA Medical Center in Little 
Rock from August 1995 to September 1997 have been obtained, 
but the record does not indicate that an attempt has been 
made to obtain records from September 1997 until the present.

A November 1998 letter from H. B. B., M.D., a private family 
physician, reflects that he had seen the veteran and offers 
an opinion relating to the veteran's service-connected low 
back disability.  The record does not indicate that an 
attempt has been made to obtain treatment records from this 
private physician.  

An October 1999 letter from C. S., M.D., a private 
neurologist, refers the reader to a history and physical 
dictation for further details.  The record does not appear to 
contain a copy of the history and physical referred to, nor 
does it appear that an attempt has been made to obtain the 
same.  

There has been a significant change in the law during 
dependency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), that 
affirms and clarifies the VA's duty to assist in the 
development of claims.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Little Rock, Arkansas, and 
request copies of all records relating to 
treatment of the veteran's back from 
September 1997 until the present.  

2.  The RO should contact Y. K. B., a 
private neurologist identified in 
September 1996 letters, H. B. B., a 
private family physician identified in a 
November 1998 letter, and C. S., a 
private neurologist identified in an 
October 1999 letter, and, after obtaining 
any necessary authorization, request 
copies of all records relating to any 
health care provided the veteran for his 
back.

3.  Then, the veteran should be afforded 
a VA neurology examination by a board 
certified specialist, if available, to 
determine the existence and etiology of 
any degenerative disc disease of the 
cervical, thoracic, and sacral spine, and 
the nature and extent of the veteran's 
service-connected degenerative disc 
disease of the lumbar spine with history 
of sciatic nerve injury.  All indicated 
studies and tests should be performed and 
all findings reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
obtain an occupational and educational 
history from the veteran.  The examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has 
degenerative disc disease of the 
cervical, thoracic, or sacral spine.  If 
it is determined that the veteran has 
degenerative disc disease of the 
cervical, thoracic, or sacral spine, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any currently manifested 
degenerative disc disease of the 
cervical, thoracic, or sacral spine is 
related to the veteran's active service 
or has been caused or chronically 
worsened by his service-connected 
degenerative disc disease of the lumbar 
spine with history of sciatic nerve 
injury.  The examiner is also requested 
to offer an opinion as to the likely 
effect the service-connected degenerative 
disc disease of the lumbar spine with 
history of sciatic nerve injury would 
have on the veteran's ability to obtain 
or retain substantially gainful 
employment.  A complete rationale should 
be provided for all opinions offered.

4.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub L. No. 106-
475, 114 Stat. 2096 (2000) have been 
complied with.  The RO should then 
readjudicate the issues on appeal.  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



